NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1                            



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 26, 2010*
                                     Decided June 1, 2010

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                              RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 08‐2331

ABDALLAHI OULD HAMOUDI,                         Petition for Review of an Order of the Board
           Petitioner,                          of Immigration Appeals.

       v.                                       No. A79 610 852

ERIC H. HOLDER, JR., Attorney
General of the United States,
      Respondent.

                                           O R D E R
       Abdallahi Hamoudi petitions for review of an order of the Board of Immigration
Appeals upholding an Immigration Judge’s denial of his applications for asylum,
withholding of removal and relief under the Convention Against Torture.  Hamoudi claims
that he was persecuted for his political beliefs in his native Mauritania and that he will face
further persecution if forced to return.  We lack jurisdiction to review the Board’s denial of




       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(c).
No. 08‐2331                                                                            Page 2

asylum, and we agree with the Board that Hamoudi is not eligible for withholding or relief
under the CAT.  Accordingly, we dismiss in part and deny in part the petition for review.  

        Hamoudi was admitted into the United States in 2000 as a nonimmigrant student for
the limited purpose of attending college.  He never did go to college, and nearly two years
later he filed an application for asylum, which was denied as untimely.  Hamoudi was
charged with removability, see 8 U.S.C. § 1227(a)(1)(C)(i), a status he conceded when he
appeared with counsel at his hearing before an immigration judge.  

        At his hearing, Hamoudi testified about persecution he faced as a political opponent
of the government of President Maaouya Ould Sid’Ahmed Taya, who served as head of
state from 1984 until his ouster in a military coup in 2005.  Hamoudi and his father were
active opponents of the Taya regime.  Both belonged to the same opposition party and both
were detained by police following anti‐government protests, his father for less than a week
in 1991, Hamoudi for some two weeks in 1994.  In Hamoudi’s case, the police blindfolded
him, locked him in the back of a truck, and drove him to an undisclosed location where he
was kept in poor conditions, beaten, and generally humiliated.  He suffered a back injury
from the truck ride and a toe injury as a result of a kick he received from a police officer
during his detention.  Hamoudi claims he was told by his captors that the police had acted
on “orders from above or a personal vendetta.”

        Hamoudi fears that his post‐detention activities further raised his profile as a
political opponent, making future persecution more likely.  Shortly after the detention
Hamoudi accepted a scholarship from the Mauritanian government to study in Algeria,
where he remained politically active and helped organize at least two demonstrations
against the Taya regime, including one that culminated in a two‐day protest inside the
Mauritanian embassy.  Hamoudi insists the Mauritanian authorities knew of his
involvement in both demonstrations.  Hamoudi fears that he raised further suspicion upon
returning home in 1999 to work for an Internet company, where he regularly voiced anti‐
government opinions.  The company, he claims, had been hired to do work for the Taya
administration. 

       The IJ denied relief.  The asylum application, he determined, was untimely because
Hamoudi did not file it within one year of his arrival in the United States.  See 8 U.S.C.
§ 1158(a)(2)(B).  As for Hamoudi’s requests for relief from removal, the IJ concluded that the
mistreatment he sustained as a political opponent did not amount to persecution.  The IJ
also concluded that Hamoudi’s reasons for fearing a return to Mauritania were
unpersuasive in light of Taya’s ouster.  

       The Board dismissed the appeal, though for different reasons.  The Board disagreed
No. 08‐2331                                                                                 Page 3

with the IJ that Hamoudi had not presented enough evidence to demonstrate past
persecution.  But even if past persecution created a presumption that Hamoudi likely would
face future persecution based on his political activities, see 8 C.F.R. § 208.16(b)(1)(i), the
government’s evidence of current country conditions, concluded the Board, rebutted the
presumption of future persecution.  Id. at § 208.16(b)(1)(i)(A). 

       In his petition for review, Hamoudi first challenges the denial of his asylum claim. 
Both the IJ and the Board concluded that Hamoudi was ineligible for asylum because he
had applied more than a year after entering the country and lacked a plausible argument
that changed country conditions excused the delay.  These determinations, the first factual
and the second discretionary, fall beyond our jurisdiction on review.  See 8 U.S.C. §
1158(a)(3); Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir. 2005); Khan v. Filip, 554 F.3d 681, 687
(7th Cir. 2009).     

       Hamoudi next argues that the Board’s decision to deny withholding of removal was
not based on substantial evidence.  He contends that elements of the Taya regime that
persecuted him remain intact, and that the record does not support the government’s
position that conditions have improved for political opponents of the former regime. 

        As the government argues, however, the regime change in Mauritania directly
negated Hamoudi’s basis for fearing future persecution.  See Milanouic, 591 F.3d at 570;
Ogayonne v. Mukasey, 530 F.3d 514, 521 (7th Cir. 2008).  Some of the former regime’s officers
stayed on in ministerial posts, but control of the national police rests with new leadership,
and there is no evidence that opponents of former President Taya have been targeted.  The
record actually suggests the opposite.  According to Freedom House, the transitional
government issued a broad amnesty for political prisoners; some 100 were pardoned, the
leader of Hamoudi’s opposition party among them, and a number of activists returned from
exile.  Nongovernmental organizations have operated with fewer restrictions since
President Taya’s ouster, and the State Department reported no incidents of politically
related imprisonments or disappearances under the transitional government.  Furthermore,
as the IJ noted, Hamoudi’s personal circumstances belied his fear of being singled out and
persecuted upon return: although he was sponsored by the Mauritanian government to
study in Algeria and there vocally opposed the Taya regime for five years, he encountered
no difficulties upon returning to Mauritania.  See Loho v. Mukasey, 531 F.3d 1016, 1017‐18
(9th Cir. 2008) (holding that an alien’s voluntary return to native country weighs against
finding of likelihood of future persecution); Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000).
 

      Hamoudi asserts that his fear of future persecution is based on both his political
opinions and his affiliation with the Zenaga tribe, and that the Board overlooked the latter in
No. 08‐2331                                                                              Page 4

denying relief.  But Hamoudi in his appeal to the Board argued only that he feared
persecution on account of his political opinions; references to his tribe were peripheral at
best.  His tribal affiliation claim thus was not exhausted, and we do not review it here.  See 8
U.S.C. § 1252(d)(1); Capric v. Ashcroft, 355 F.3d 1075, 1087 (7th Cir. 2004). 

       Finally, Hamoudi argues that the Board erred in denying him relief under the CAT. 
But having satisfied ourselves that the record supports the Board’s decision to deny
withholding of removal, we have no difficulty concluding that Hamoudi was unlikely to
meet the more stringent standard governing claims under the CAT.  See Khan, 554 F.3d at
692; Ogayonne, 530 F.3d at 522. 

        For the foregoing reasons, the petition for review is DISMISSED in part for lack of
jurisdiction and DENIED in part.